DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1, 4-8, 12, 13, 15-22 and 24 in the reply filed on 19 July 2021 is acknowledged.  The traversal is on the ground(s) that Mclean et al. does not disclose a radially oriented through-hole that communicates with an axially oriented hollow.  This is not found persuasive because paragraph [0055] of Mclean et al. discloses cutting head (14) may include a slot (used as equivalent to applicant’s claimed “radially oriented through-hole) that runs through the overall length to allow it to be “side-loaded” onto the first bone cutting head.  It is understood that in order for cutting head (14) to be side-loaded, the slot must be in communication with the axially oriented hollow.  Otherwise, cutting head (14) would not be capable of such side-loading onto the shaft/first bone cutting head since the cutting head (14) would not be able to be fully seated via its axially oriented hollow.
The requirement is still deemed proper and is therefore made FINAL.
Claims 29-30, 32, 35 and 39-41 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected Groups II and III, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 19 July 2021.
Claim Objections
Claims 13 and 17 are objected to because of the following informalities:
Claim 13, line 4: --.-- should be added after “recess”.
Claim 17, line 2: --surface-- should be added between “threaded” and “segment”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: locking mechanism in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "said diameter d1" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "said shaft drilling end" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-8, 22, 24 and 42 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McLean et al., U.S. PG-Pub 2011/0112540.
Regarding claim 1, McLean et al. discloses a device, comprising: a shaft (22) having a proximal end and a distal end; at least one first bone cutting head (12) positionable along said shaft adjacent said distal end; and at least one second bone cutting head (14) configured to be positionable along said shaft at a location axially and proximally spaced from said first bone cutting head (examiner annotated Fig. 3A below);

    PNG
    media_image1.png
    788
    387
    media_image1.png
    Greyscale

Wherein one of said bone cutting heads (cutting head 14) comprises an axially oriented hollow and at least one radially oriented through-hole (referred to as a “slot”) that communicates with said hollow (paragraph [0055] and examiner annotated Fig. 1 below).

    PNG
    media_image2.png
    351
    562
    media_image2.png
    Greyscale

Regarding claims 4-8, McLean et al. discloses wherein a diameter d1 of said first bone cutting head (12) is smaller than a diameter d2 of said second bone cutting head (14); wherein said first bone cutting head is configured to drill a bore having a diameter d1 in the bone, a portion of the bore having a diameter d2 along a length L of the bore determined by a position of said second bone cutting head alone said shaft; wherein a distal tip of said shaft is sharp and a distal edge of said first bone cutting head is positioned in continuum with said distal tip to form a shaft drilling end; wherein said device comprises a locking mechanism that fixes one of said bone cutting heads (14) to said shaft (22); and wherein said locking mechanism is configured to lock said one of said bone cutting heads axially and rotationally in respect to said shaft (paragraph [0056] and examiner annotated Fig. 3A below).

    PNG
    media_image3.png
    788
    362
    media_image3.png
    Greyscale

Regarding claims 22, 24 and 42, McLean et al. discloses wherein flutes (30) of said first bone cutting head (12) are oriented in a opposite direction to flutes (32) of said second cutting head (14) (Fig. 1); wherein said shaft comprises at least one scale mark (paragraph [0008]); and wherein said second bone cutting head is positionable between 20 and 60 mm along said shaft (Figs. 1-3).



Allowable Subject Matter
Claims 12, 13 and 15-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Gibson whose telephone number is (571)270-5274.  The examiner can normally be reached Monday-Thursday ~6:00 A.M. to 4:00 P.M. (CST).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kevin Truong, at (571) 272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC S GIBSON/            Primary Examiner, Art Unit 3775